Per Curiam.

A review of the pleadings and the agreed statement of facts reveals that all the legal and necessary administrative steps were taken by the planning commission preparatory to submitting a comprehensive zoning ordinance to the legislative authority of the city of Middletown, and that such legislative authority duly approved the zoning ordinance in question.
It is stipulated in the agreed statement of facts that the property of relators was not specifically included within any district set out in the zoning ordinance.
The terms of Section 1125.03, a part of the validly enacted zoning ordinance, clearly apply to the relators’ property, which, not being included specifically within a district, ‘‘ shall be in the ‘R-l’ residence district until and unless otherwise changed.”
It follows that the judgment of the Court of Appeals must be affirmed.

Judgment affirmed.

Zimmerman, acting C. J., Rad cliff, Taft, Matthias, Bell, Herbert and O’Neill, JJ., concur.
Zimmerman, J., sitting in the place and stead of "Weygandt, C. J.
Radcliff, J., of the Fourth Appellate District, sitting by designation in the place and stead of Zimmerman, J.